DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasato et al (US 2012/0247891), hereinafter Miyasato.

Regarding claim 1, Miyasato discloses a fluid damper (Fig. 1, item 1) comprising: 
a cylinder tube (Fig. 1, item 1) portion which is filled with a fluid (Para. 0021-0022); 
a piston (Fig. 1, item 3) which is provided so as to be movable in an inner portion of the cylinder tube portion (Para. 0023-0025) and whose moving speed is controlled with resistance of the fluid (Para. 0034); and 
a biasing member (Fig. 1, item 12) which expands and contracts in accordance with a position of the piston (Para. 0023) and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston (Para. 0023), wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston (Para. 0030-0034).

Regarding claim 2, Miyasato discloses the fluid damper wherein the resistance of the fluid at the time the piston moves is changed in accordance with a change in the force applied to the piston by the biasing member (Para. 0023-0034).

Regarding claim 3, Miyasato discloses the fluid damper wherein the force applied to the piston by the biasing member changes in accordance with the expansion and contraction amount of the biasing member (Para. 0023-0034, force increases the more the biasing member 12 is contracted or expanded), and when the piston moves from a position where the force applied thereto by the biasing member is large to a position where the force applied thereto by the biasing member is small (Para. 0023-0034), the resistance of the fluid at the time the piston moves is reduced (Para. 0023-0034, as the piston moves in the cylinder, the resistance of the fluid is reduced).

Regarding claim 4, Miyasato discloses the fluid damper wherein the resistance of the fluid at the time the piston moves is changed by changing area of a flow path through which the fluid passes (Para. 0023-0034, the area of a flow path changes based on the amount of space in the cylinder the piston occupies, therefore changing the resistance of the fluid).

Regarding claim 5, Miyasoto discloses the fluid damper further comprising: a flow path expanded portion where area of a flow path through which the fluid passes is increased in accordance with a terminal position of a movement range of the piston which is moved by the force applied by the biasing member (Para. 0023-0034, flow path is increased when piston 3 is biased by the biasing member 12 in the fully extended position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasato in view of Ishikawa et al (US 2019/0389045), hereinafter Ishikawa.

Regarding claim 6, Miyasato discloses the fluid damper of claim 1.
Miyasato does not expressly disclose a driving tool comprising a driving mechanism which drives a fastener supplied to a nose portion, wherein the driving tool is configured to switch between presence and absence of actuation of the driving mechanism by using a fluid damper according to claim 1.
However, Ishikawa teaches a driving tool comprising a driving mechanism which drives a fastener supplied to a nose portion, wherein the driving tool is configured to switch between presence and absence of actuation of the driving mechanism by using a fluid damper.
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Miyasato and Ishikawa to include the damper of Miyasoto in the driving tool of Ishikawa.  A person of ordinary skill in the art would have been motivated to make such change in order to support a variety of times required for damping as needed by the user (Miyasato, Para. 0010-0011).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Miyasato.

Regarding claim 7, Ishikawa discloses a driving tool (Fig. 1, item 1) comprising: 
a driving mechanism (Fig. 1, item 14) which drives a fastener (Fig. 1) (Para. 0051-0055) supplied to a nose portion (Fig. 1, item 6); 
a trigger (Fig. 1, item 12) which receives one operation for actuating the driving mechanism (Para. 0053-0055); 
a contact arm (Fig. 1, item 12) which is provided so as to be reciprocally movable and which receives another operation for actuating the driving mechanism (Para. 0058); 
a contact lever (Fig. 2, item 19) which is provided so as to be capable of being actuated by operations of the trigger and the contact arm (Para. 0058-0065) and which is configured to switch between presence and absence of actuation of the driving mechanism (Para. 0058-0065); and 
a damper (Fig. 2, item 20) which is configured to control a moving speed of the contact lever, wherein the fluid damper (Para. 0067-0069).
Ishikawa is silent about the fluid damper comprising a cylinder tube portion which is filled with a fluid; a piston which is provided so as to be movable in an inner portion of the cylinder tube portion and whose moving speed is controlled with resistance of the fluid; and a biasing member which expands and contracts in accordance with a position of the piston and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston, wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston.
However, Miyasato teaches a fluid damper (Fig. 1, item 1) comprising a cylinder tube portion (Fig. 1, item 1) which is filled with a fluid (Para. 0021-0023); a piston (Fig. 1, item 3) which is provided so as to be movable in an inner portion of the cylinder tube portion (Para. 0021-0023) and whose moving speed is controlled with resistance of the fluid (Para. 0030-0034); and a biasing member (Fig. 1, item 12) which expands and contracts in accordance with a position of the piston (Para. 0030-0034) and which applies a force corresponding to an expansion and contraction amount of the biasing member to the piston (Para. 0030-0034), wherein the resistance of the fluid at a time the piston moves is changed in accordance with the position of the piston (Para. 0023-0034).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Miyasato and Ishikawa to modify the driving tool of Ishikawa to include (Miyasoto, Para. 0010-0011).

Regarding claim 8, Ishikawa discloses the driving tool further comprising: a regulating part (Fig. 8, item 10) which is configured to switch between presence and absence of actuation of the contact arm of the contact lever (Para. 0067), wherein the regulating part includes: a regulating member (Fig. 8, item 12b) which is configured to regulate a position of the contact lever to an actuation standby position (Para. 0070-0075) where the contact arm is able to actuate the contact lever (Para. 0070-0075); and the damper (Fig. 2, item 20), and the damper is configured to control a moving speed of a moving member that actuates the regulating member (Para. 0067-0069).
As combined above, Miyasato teaches a fluid damper (Fig. 1, item 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731